Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s argument on page 6, 3rd paragraph is persuasive. Iaccino fails to disclose or suggest hydrocracking a hydrocarbon feed in the presence of a catalyst to obtain a hydrocracking product comprising less than 1 weight percent aliphatic hydrocarbons, based on a total weight of the hydrocracking product, as required by Claim 1. Thus the prior art does not teach or fairly suggest a process for producing a para-xylene product from a hydrocarbon feed, comprising: hydrocracking the hydrocarbon feed in the presence of a catalyst to obtain a hydrocracking product comprising less than 1 weight percent aliphatic hydrocarbons, based on a total weight of the hydrocracking product; separating the hydrocracking product to obtain a gas stream and a liquid stream, the liquid stream comprising benzene, toluene, xylene, C9+ hydrocarbons, or a combination comprising at least one of the foregoing; separating the liquid stream to obtain a toluene stream, wherein toluene is present in the toluene stream in an amount equal to or greater than 70 wt%, based on the total weight of the toluene stream; and reacting the toluene stream with methanol to obtain the para-xylene product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772